Case:19-03969-EAG13 Doc#:15 Filed:10/15/19 Entered:10/15/19 11:14:17                         Desc: Main
                           Document Page 1 of 4

                          IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF PUERTO RICO

In Re:
                                                               Case No.: 19-03969 BKT
ANA T. FIGUEROA ROMAN
(XXX-XX-6908)

                                                                             Chapter 13
                          Debtor(s)

              DEBTOR’S RESPONSE TO TRUSTEE’S MOTION TO DISMISS (Doc. #.12)

TO THE HONRABLE COURT:

         COMES NOW DEBTOR, by and through the undersigned attorney, very respectfully

ALLEGES and PRAYS:

         1.       This case was filed on July 12th, 2019. The proposed Chapter 13 plan was filed along

with the voluntary petition. A confirmation hearing to consider debtor’s proposed plan has been

scheduled for December 19th, 2019 (Doc.#13).

         2.       On September 13th 2019 (Doc.#12), Chapter 13 Trustee filed a Motion to Dismiss (the

“Motion to Dismiss”). In the same, the Trustee informs this Honorable Court that debtor has allegedly

failed to address and solve several findings and issues raised during the §341 Meeting of Creditors held

on August 20th, 2019. Specifically, the allegations raised by the Trustee are summarized as follows:

               a. Paragraph No.2 (c): “Trustee is evaluation possible avoidance. Debtor is to provide the

                  following:

                               •   Physical and postal address of Mr. Nomar Andre Torres Laboy.

                               •   Sales deed of real property of Bo. Canaboncito.

                               •   Appraisal of of real property of Bo. Canaboncito.

               b. Paragraph No.2 (d): “Plan has no provision for secured claim #1 by CRIM in the

                  amount of $508.02. (Collateral is for ppty. Located at Bo. Turabo, Caguas).

         3.       In response to the Trustee’s motion to dismiss, debtor informs the following:
Case:19-03969-EAG13 Doc#:15 Filed:10/15/19 Entered:10/15/19 11:14:17                       Desc: Main
                           Document Page 2 of 4

            a. Paragraph No.2 (c): On July 26th and September 25th, 2019 the documents requested

               by the Trustee were submitted by debtor and uploaded to the Trustee’s system. See

               evidence included with the present response. Accordingly, debtor has fully complied

               with this request.

            b. Paragraph No.2 (d): On this date amended plan dated September 25th 2019 has been

               filed in order to address the requirement made by the Trustee. See Doc. #14. The

               amended plan includes a provision for the lift of stay in favor of secured creditor CRIM

               – claim No.1 (Section 8.10 of plan).

       4.      With the present response, and the filing of the amended plan, debtor shall be

considered in full compliance of all the pending issues raised by the Trustee in his motion to dismiss.

For such reason, debtor is requesting this Honorable Court deny the motion to dismiss filed by the

Chapter 13 Trustee.

        WHEREFORE, Debtor’s respectfully requests this Honorable Court to take notice of the

above and deny the Motion to Dismiss filed by the Chapter 13 Trustee at Doc. #12.

                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this same date, I electronically filed the above document with
the Clerk of the Court using the CM/ECF System which will send a notification, upon information and
belief, of such filing to the following: The Chapter 13 Trustee, The United States Trustee and to all the
CM/ECF participants of this case.

       RESPECTFULLY SUBMITTED

       In San Juan, Puerto Rico this 15th day of OCTOBER 2019.

                                             IGNACIO GARCIA FRANCO
                                             USDC 231410
                                             Attorney for debtor
                                             PO Box 361844
                                             San Juan, P.R. 00936
                                             Tel (787) 478-3379
                                             FAX (1-888) 860-9135
                                             Email: ignaciolaw@gmail.com
Case:19-03969-EAG13 Doc#:15 Filed:10/15/19 Entered:10/15/19 11:14:17   Desc: Main
                           Document Page 3 of 4


                                  /s/ Ignacio García Franco, Esq.
9/25/2019Case:19-03969-EAG13                 Doc#:15 Filed:10/15/19UDPEntered:10/15/19 11:14:17                  Desc: Main
                                                                                                    ATTACHMENT
                                                                       3.1
                                                    Document Page 4 of 4


   Welcome IGNACIO GARCIA FRANCO*
Show      10         entries

                                                                                                    Search:   1903969



              Case           Uploaded                                                                                            
  ID           Number          Date              Original Name                             Description                       Status

  105017       1903969         7/26/2019         PANIncome_AnaTFigueroa.pdf                Income evidence (other than       Complete
                               4:15:24 PM                                                  paystubs)-UDP

  105018       1903969         7/26/2019         DivorceResolution-AnaT.Figueroa.pdf       Letters General-UDP               Complete
                               4:15:24 PM

  105019       1903969         7/26/2019         VehicleFinancecontract-                   Letters General-UDP               Complete
                               4:15:27 PM        AnaTFigeroa.pdf

  105020       1903969         7/26/2019         WriteSaleofLot-AnaFigueroa.pdf            Letters General-UDP               Complete
                               4:15:29 PM

  109880       1903969         9/25/2019         Appraisalreport2015_AnaT.Figueroa.pdf     Appraisals/Comparables/Value      Complete
                               12:25:39 PM                                                 Opinion-UDP


Showing 11 to 15 of 15 entries (filtered from 751 total entries)

                                                                                                         Previous        1   2   Next




https://www.ch13sju-udp.com/uploadhistory.aspx                                                                                          1/1
